Citation Nr: 1135262	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-19 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).

In his June 2009 VA Form 9, the Veteran indicated that he wished to have a hearing before a member of the Board in conjunction with his appeal.  In July 2009, he indicated that he wished to have both a Decision Review Officer (DRO) hearing and a Board hearing.  After his DRO hearing was conducted in December 2009, he indicated in a December 2009 statement that he no longer wished to have a Board hearing.  Accordingly, appellate adjudication may proceed.

On appeal in December 2010, the Board found that a claim for TDIU was raised by the evidence of record and remanded the case so that a VA examination could be scheduled.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran had also initiated appeals regarding service connection for tinnitus and an increased evaluation for a right elbow disability.  He withdrew these appeals during the December 2009 DRO hearing, and they are not discussed further here.

The appeals with regard to denials of service connection for degenerative arthritis right wrist, due to ulnar variance, and a left shoulder condition were satisfied with grants of the benefits sought in a December 2010 decision by the RO and a July 2011 decision by the Appeals Management Center (AMC), respectively.  There remains no question for the Board to consider with regard to either the right wrist or the left shoulder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

The Veteran seeks entitlement to TDIU.  He claims that he cannot work due to his service-connected right elbow, right wrist, left shoulder, and insomnia conditions.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The December 2010 Board remand noted that the Veteran must be afforded a VA examination to ascertain whether his service-connected disabilities preclude all kinds of substantially gainful employment.  A June 2011 VA examination report notes that the Veteran's service-connected right elbow and right wrist conditions do not render him incapable of securing or maintaining gainful employment.  The examination is inadequate for rating purposes.  The examination report does not discuss the effects of the Veteran's service-connected left shoulder disability or insomnia, which are part of his contentions regarding his employability.  The examiner requested an examination with respect to the Veteran's insomnia, but it does not appear that one was conducted.

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, a new VA examination must be provided to evaluate the impact of all of the Veteran's service-connected disabilities on his employability.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Additionally, the Veteran has stated that he was awarded "SSDI" benefits as a result of his service-connected right elbow disability.  These records should be obtained on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request all documents pertaining to an award of benefits from the SSA, and specifically request a copy of the contract examination upon which the SSA based its decision.

2. Schedule the Veteran for a VA examination to evaluate the impact of all of his service-connected disabilities on his employability.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone, without consideration of his non-service-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.  The examiner may, but need not, conduct physical examinations or testing of the Veteran for any or all of his various service-connected disabilities.  

The examiner is notified that the Veteran is service connected for post operative resection, head of right radius with osteoarthritis (major), which is currently 40 percent disabling; left shoulder condition associated with the right elbow disability, which is currently 20 percent disabling; degenerative arthritis, right wrist due to ulnar variance associated with the right elbow disability, which is currently 10 percent disabling; and insomnia, which is currently 10 percent disabling.  All the service-connected disabilities must be considered.

The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner must provide a detailed rationale for all opinions.

3. Then, readjudicate the claim.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

